Exhibit 10.2




CONVERTIBLE PROMISSORY NOTE







$122,500

 

 

 

 

 

 

January 24, 2011







FOR VALUE RECEIVED, the undersigned (herein “Maker”), promises to pay to the
order of Green Life, Inc. (“Payee”), the principal sum of One Hundred Twenty Two
Thousand Five Hundred Dollars ($122,500.00) with an interest rate of 5%, on
April 26, 2013 (the “Maturity Date”), unless Payee consents to an extension of
the Maturity Date, in lawful money of the United States of America unless Payee
agrees to another form of payment.




1.

If the Maker shall make a general assignment for the benefit of creditors, or
shall admit in writing its inability to pay its debts as they become due, or
shall file a petition in bankruptcy, or shall be adjudicated a bankrupt or
insolvent, then, and upon the happening of any such event, the Payee at its
option, may declare the entire unpaid balance of the principal hereunder
immediately due and payable with interest thereon as herein provided.




2.

Amounts not paid when due hereunder shall bear interest from the due date until
such amounts are paid at the rate of twenty-one percent (21%) per annum;
provided, however, that in the event such interest rate would violate any
applicable usury law, the default rate shall be the highest lawful interest rate
permitted under such usury law.




3.

Presentment, demand, protest or notice of any kind are hereby waived by the
Maker. Maker may not set off against any amounts due to Payee hereunder any
claims against Payee or other amounts owed by Payee to Maker.




4.

In the case any one or more of the events of default specified in paragraph 1
above shall have happened and be continuing, the Payee may proceed to protect
and enforce its rights either by suit in equity and/or by action at law, or by
other appropriate proceedings.




 

5.

The Maker agrees to pay all reasonable costs of collection, including attorneys'
fees which may be incurred in the collection of this Note or any portion thereof
and, in case an action is instituted for such purposes, the amount of all
attorneys' fees shall be such amount as the court shall adjudge reasonable.




6.

This Note is made and delivered in, and shall be governed, construed and
enforced under the laws of the State of Texas.




7.

No delay or omission of the Payee to exercise any right hereunder, whether
before or after the happening of any event of default, shall impair any such
right or shall operate as a waiver thereof or of any event of default hereunder
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof, or the exercise of any other right.




8.

This Note shall be subject to prepayment, at the option of the Maker, in whole
or in part, at any time and from time to time, without premium or penalty.





--------------------------------------------------------------------------------



9.

At any time after the date hereof until the Maturity Date, the principal and
interest due under this Note shall be convertible, in whole or in part, into
shares of common stock of the Maker (the “Common Stock”) at the option of the
Payee.  The Payee shall effect conversions by delivering to the Maker a Notice
of Conversion, the form of which is attached hereto as Annex A (a “Notice of
Conversion”), specifying therein the principal amount of this Note to be
converted and the date on which such conversion shall be effected (such date,
the “Conversion Date”), provided that such date is on or after the date of
delivery of the Notice of Conversion.  If no Conversion Date is specified in a
Notice of Conversion, or the stated conversion date is prior to date of delivery
of the Notice of Conversion, the Conversion Date shall be the date that such
Notice of Conversion is deemed delivered hereunder.  To effect conversions
hereunder, the Payee shall not be required to physically surrender this Note to
the Maker unless the entire principal amount of this Note, plus all accrued and
unpaid interest thereon, has been so converted. Conversions hereunder shall have
the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion. The Payee and the Maker shall
maintain records showing the principal amount(s) converted and the date of such
conversion(s).  The Payee, and any assignee by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof. Subject to adjustment as provided in this Section 9, the conversion
price of this Note in effect on any Conversion Date shall be equal to the lesser
of $0.01 (subject to adjustment in the event the Maker subdivides or combines
(whether by any stock split, stock dividend, recapitalization, or otherwise) its
Common Stock) or 50% of the closing bid price on the trading day immediately
preceding the Conversion Date. The conversion price, as adjusted from time to
time, of this Note in effect on any Conversion Date is hereinafter referred to
as the “Conversion Price”. The number of shares of Common Stock issuable upon a
conversion hereunder shall be determined by the quotient obtained by dividing
(x) the outstanding principal amount of this Note, plus accrued interest
thereon, to be converted by (y) the Conversion Price.







MAKER:







    SAVANNA EAST AFRICA, INC.







        By: /s/ James D. Tilton, Jr.           

Name: James D. Tilton, Jr.

Title: Chief Operating Officer











2




--------------------------------------------------------------------------------




ANNEX A




NOTICE OF CONVERSION




The undersigned hereby elects to convert principal under the Convertible
Promissory Note dated January 24, 2011 of Savanna East Africa, Inc., a Nevada
corporation (the “Company”), into shares of common stock, par value $.001 per
share (the “Common Stock”), of the Company according to the conditions hereof,
as of the date written below.  If shares of Common Stock are to be issued in the
name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith.  No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.




The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.  




Conversion calculations:




Date to Effect Conversion: _____________________________




Principal Amount of Debenture to be Converted:

___________________________________________________




Payment of Interest in Common Stock __ yes  __ no




If yes, $________ of Interest Accrued on Account of

Conversion at Issue.




Number of shares of Common




Stock to be issued: ___________________________________




Signature: __________________________________________

Name: ____________________________________

Address: __________________________________

Or

DWAC Instructions:

Broker No: ________________________________

Account No: _______________________________








3


